          Case 2:20-cv-01336-MTL Document 16 Filed 05/28/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    John Frank Todorich,                               No. CV-20-01336-PHX-MTL
10                   Petitioner,                         ORDER
11    v.
12    David Shinn, et al.,
13                   Respondents.
14
15            Pending before the Court is Magistrate Judge Michelle H. Burns’s Report and
16   Recommendation (“R&R”) (Doc. 15), recommending that the Court dismiss with prejudice

17   Petitioner John Frank Todorich’s Petition for Writ of Habeas Corpus (the “Petition”).
18   (Docs. 1, 11.) The Court has reviewed the Petition (Doc. 1), Respondents’ Answer (Doc.

19   9), the Amended Petition (Doc. 11), Petitioner’s Reply to the Answer (Doc. 12), and the

20   R&R (Doc. 15). No party has objected to the R&R. For the reasons expressed below, the
21   Court accepts and adopts the R&R in its entirety.
22   I.       BACKGROUND

23            Pursuant to a plea agreement, on June 8, 2016, Petitioner was convicted in Maricopa

24   County Superior Court of three counts of luring a minor for sexual exploitation,

25   transporting persons for the purpose of prostitution, sexual conduct with a minor, child

26   prostitution, attempt to commit child prostitution, and attempt to commit luring a minor for
27   sexual exploitation. (Doc. 1 at 2.) Petitioner was sentenced to a 40-year term of
28   imprisonment and lifetime community supervision. (Id. at 3.)
         Case 2:20-cv-01336-MTL Document 16 Filed 05/28/21 Page 2 of 4



 1           Petitioner, through counsel, filed a petition for post-conviction relief (“PCR”) in the
 2   trial court on June 6, 2017. (Id. at 5.) Petitioner raised the following claims: (1) “Mr.
 3   Todorich was prejudiced when his counsel failed to give him the necessary information
 4   needed to make an informed decision whether to accept the October 2, 2015, plea,” (2)
 5   [t]rial counsel was prejudicially ineffective when she failed to conduct any meaningful
 6   investigation into the facts of the case and failed to investigate mitigating factors to assist
 7   in Mr. Todorich’s defense,” and (3) “[t]he court must reinstate the October 2, 2015 plea
 8   because no Donald advisement took place.” (Doc. 15 at 2.) The trial court summarily
 9   denied relief, finding the PCR petition failed to present a colorable claim for relief. (Id.)
10           Petitioner then raised the same claims in a petition for review to the Arizona Court
11   of Appeals. (Id.) The Court of Appeals granted review but denied relief. (Id.) Petitioner’s
12   petition for review to the Arizona Supreme Court was summarily denied, and the mandate
13   issued on August 6, 2019. (Id.)
14           On July 7, 2020, Petitioner filed the Petition for Writ of Habeas Corpus pursuant to
15   28 U.S.C. § 2254.1 (Doc. 1.) It asserts the following grounds for relief:
16                  (1) “Trial counsel deficiently performed during plea
17                      negotiations by failing to provide the Petitioner with
                        necessary information to make an informed decision
18                      regarding the October 2, 2015 plea offer, and allow[ing] the
19                      plea deadline to expire” due to lack of communication;

20                  (2) “Trial counsel’s animus toward the Petitioner inhibited her
                        ability to effectively advocate on his behalf. As a result,
21
                        counsel abrogated her duties of Competence and Diligence
22                      owed to the Petitioner and rendered ineffective assistance”;
                        [and]
23
24                  (3) “Defense counsel was prejudicially ineffective by failing to
                        conduct any meaningful investigation into possible
25                      mitigating factors to assist in the Petitioner’s defense; and
26                      not maintain[ing] communication with the Petitioner or his
                        private counsel, and allowing plea deadline to expire.”
27
28   1
       The initial Petition was amended on October 14, 2020. It withdrew the fourth claim for
     relief, leaving three. (Docs. 10, 14.)

                                                  -2-
       Case 2:20-cv-01336-MTL Document 16 Filed 05/28/21 Page 3 of 4



 1   (Docs. 1, 11.) Magistrate Judge Burns issued the R&R on April 15, 2021. (Doc. 15.)
 2   II.    LEGAL STANDARD
 3          When reviewing a state prisoner’s habeas corpus petition under 28 U.S.C. § 2254,
 4   a federal district court “must decide whether the petitioner is ‘in custody in violation of the
 5   Constitution or laws or treaties of the United States.’” Coleman v. Thompson, 501 U.S.
 6   722, 730 (1991) (quoting 28 U.S.C. § 2254). The Court only reviews de novo those portions
 7   of an R&R specifically objected to and “may accept, reject, or modify, in whole or in part,
 8   the findings and recommendations made by the magistrate judge.” 28 U.S.C.
 9   § 636(b)(1)(C). The Court need not “review . . . any issue that is not the subject of an
10   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). A proper objection made to a
11   Magistrate Judge’s R&R requires “specific written objections to the proposed findings and
12   recommendations.” Fed. R. Civ. P. 72(b) (emphasis added).
13   III.   DISCUSSION
14          The R&R recommends that the Petition be denied. (Doc. 15.) It concludes that
15   Petitioner’s second ground is procedurally defaulted without an excuse, while grounds one
16   and three are meritless. (Id.) The R&R also instructed the parties that they had 14 days
17   within which to file an objection, and that failure to timely do so “may result in the
18   acceptance of the [R&R] by the district court without further review.” (Id.)
19          The parties did not timely file objections. Although it has no obligation to do so, the
20   Court nonetheless has reviewed the R&R. See United States v. Reyna-Tapia, 328 F.3d
21   1114, 1121 (9th Cir. 2003). The Court agrees with Magistrate Judge Burns’s R&R and
22   adopts it in its entirety. Upon review, the Court also agrees with the R&R’s
23   recommendation to deny a certificate of appealability. (Id.)
24   IV.    CONCLUSION
25          Accordingly,
26          IT IS ORDERED adopting the Report and Recommendation. (Doc. 15.)
27          IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus
28   (Docs. 1, 11) and dismissing it with prejudice.


                                                  -3-
       Case 2:20-cv-01336-MTL Document 16 Filed 05/28/21 Page 4 of 4



 1          IT IS FURTHER ORDERED declining to issue a certificate of appealability and
 2   denying leave to proceed in forma pauperis on appeal.
 3          IT IS FINALLY ORDERED directing the Clerk of Court to enter judgment,
 4   terminating this case.
 5          Dated this 28th day of May, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
